Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the replacement time" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the connection state" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the replacement time" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the bottom dead point" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the clamping state" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the door" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the top dead point" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the end cap from the third high-pressure gas barrel" in line 34.  There is insufficient antecedent basis for this limitation in the claim since only “end cap of first high-pressure gas barrel” has antecedent basis in line 17.
Claim 1 recites the limitation "the valve handle of the third high-pressure gas barrel" in line 37.  There is insufficient antecedent basis for this limitation in the claim since only “valve handle of the first high-pressure gas barrel” has antecedent basis in line 13.
Claim 2 recites the limitation "the replacement time of the first and second high-pressure gas barrels " in line 2.  There is insufficient antecedent basis for replacement time of the second pressure gas barrel.
Claim 4 recites the limitation "the end cap" in line 2.  It is unclear which of the two end caps recited in claim 1, this refers to.
Claim 5 recites the limitation "the gasket" in line 2.  It is unclear which of the two end caps recited in claim 1, this refers to.
Claim 6 recites the limitation "the gasket" in line 3.  It is unclear which of the two end caps recited in claim 1, this refers to.
Claim 9 recites the limitation "the gasket" in line 2.  It is unclear which of the two end caps recited in claim 1, this refers to.
Claim 10 recites the limitation "the gasket" in line 3.  It is unclear which of the two end caps recited in claim 1, this refers to.
Claim 11 recites the limitation " the clamping-release " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the gasket" in line 2.  It is unclear which of the two end caps recited in claim 1, this refers to.
Claim 17 recites the limitation " the shaft " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the gasket" in line 2.  It is unclear which of the two end caps recited in claim 1, this refers to.
Allowable Subject Matter
Claims 1-12, 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose combination of sequentially “switching channels, “lower a die to bottom dead point”, “removing a used gasket from the connector holder and inserting a new gasket” and “removing the end cap from the third high-pressure gas barrel” in order and in combination with other limitations of claim 1.
Related prior art, Gamard et al (20130106073) shows removing of an empty gas barrel from an installed position (Para 5) but fails to disclose abovementioned combination and sequence of steps. 
Related prior art, De Nando et al (20090121592) shows switching of channels from n empty to new gas barrel in a cabinet but fails to disclose abovementioned combination and sequence of steps. 
Related prior art, Ross (20100051567) shows unloading a used gas barrel from an installed position (Fig 12-15) but fails to disclose abovementioned combination and sequence of steps. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753